DETAILED ACTION
	This Office Action is in response to Applicant’s amendments and arguments on May 11, 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Remarks regarding Allowable Subject Matter
Claims 1-18.
Examiner considers applicant’s amendments and arguments in pages 6-8 regarding independent claims 1, 10 and 16 are persuasive. Examiner believes specifically invention for constructing a k-mer subset tree. Examiner believes the limitation of “receiving genomic data associated with a plurality of genomes; 
identifying k-mer sets within the genomic data; 
constructing a k-mer subset tree according to the following process:
performing iterative pairwise comparisons on the k-mer sets, wherein the iterative pairwise comparisons identify fragments with the most shared k-mers,
merging the identified fragments into non-leaf nodes of the k-mer subset tree, and placing each remaining k-mer into a leaf node of the k-mer subset tree; and storing the k-mer subset tree; 
receiving a request for the genomic data; and 
reconstituting at least one genome using non-leaf nodes from a spine of the k-mer subset tree and a corresponding leaf node, wherein the reconstituting does not include decompression of the k-mer sets on loading from storage" is considered to have significantly more limitations than an abstract idea to overcome 35 U.S.C. 101 in view of USPTO published guidelines on January 7, 2019.

As maintained by the Examiner, the combination of elements as currently independent claims 1, 10 and 16 is not taught or fairly suggested by the prior art of record as claimed in independent claims, thus, the application is in condition for allowance. Examiner conducted another search of the prior art and did not find any other references that teach the elements of the claimed invention, hence the Notice of Allowability here.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art of record is the most relevant art fails to disclose the claims, receiving genomic data associated with a plurality of genomes; 
identifying k-mer sets within the genomic data; 
constructing a k-mer subset tree according to the following process:
performing iterative pairwise comparisons on the k-mer sets, wherein the iterative pairwise comparisons identify fragments with the most shared k-mers,
merging the identified fragments into non-leaf nodes of the k-mer subset tree, and placing each remaining k-mer into a leaf node of the k-mer subset tree; and storing the k-mer subset tree; 
receiving a request for the genomic data; and 
reconstituting at least one genome using non-leaf nodes from a spine of the k-mer subset tree and a corresponding leaf node, wherein the reconstituting does not include decompression of the k-mer sets on loading from storage.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to PAVAN MAMILLAPALLI whose telephone number is (571)270-3836. The examiner can normally be reached on M-F. 8am - 4pm, EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Mariela D Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAVAN MAMILLAPALLI/Primary Examiner, Art Unit 2159